department of the treasury internal_revenue_service washington d c ax exempt and peveertee entities division jul uniform issue list employer a xxxxxx taxpayer m xxxxxx plan x xxxxxx plan y xxxxxx dear xxxxx - lep a atl ’ this is response to the date letter submitted by your authorized representative as supplemented by correspondence dated june date and date in which you request a private_letter_ruling concerning the application of sec_402 of the intemal revenue code the code’ the following facts and representations have been submitted in connection with your request article of plan x contains the following provisions section provides for the distribution of balances credited to a participant's account by payment in a lump sum subject_to the provisions of article section a provides the balances credited to a participant’s other investment accounts shall be distributed as soon as practicable after he or she terminates employment with employer a section contains a diversification option in accordance with sec_401 of the code which allows a participant who has attained age and who has completed at least years of participation in plan x is given the election to withdraw an amount equal to a portion of the value of the employer a xxxxx page of stock credited to his or her plan accounts plan x further provides that any amount withdrawn under section is not treated as a distribution subject_to article of plan x plan x states that it is an esop within the meaning of sec_4975 of the code which is a stock_bonus_plan which is qualified under sec_401 of the code prior to separating from service from employer a taxpayer m elected on two occasions to receive distributions from plan x pursuant to the diversification provisions under section of plan x no subsequent distributions have been made to taxpayer m from plan x or plan y taxpayer m separated from service based upon the above facts and representations your representative has requested a ruling that for the purposes of sec_402 of the code taxpayer m's distribution of his entire account balance from plan x shall constitute a lump-sum_distribution such that taxpayer m can defer recognition of the appreciation of the securities of employer a in accordance with code sec_402 additionally your representative has requested a ruling that plan x and plan y are not required to be treated asa single_plan for the purposes of sec_402 of the code sec_402 of the code provides in pertinent part that for the purposes of sec_402 in the case of any lump sum distribution which includes secunties of the employer_corporation there shall be excluded from gross_income the net_unrealized_appreciation attributable to that part of the distribution which consists of securities_of_the_employer_corporation sec_402 of the code provides that for purposes of sec_402 a lump sum distribution means the distribution or payment within after the employee attains age ill on account of the employee's separation_from_service or iv after the employee has become disabled within the meaning of code sec_72 m sec_402 ex4 d ii of the code requires that for the purposes of determining the balance to the participant's credit payable from a plan it is necessary to aggregate certain plans sec_402 e4 d xii i1 of the code states that all trusts which are part of a plan shall be treated as a single trust all profit sharing plans of an employer are treated as a single_plan all stock_bonus_plans of the employer are treated as a single_plan xxxxx page of sec_4975 of the code provides in pertinent part that the term employee_stock_ownership_plan means a defined_contribution_plan which is a stock_bonus_plan which is qualified or a stock_bonus_plan and a money purchase plan both of which are qualified under sec_401 plan x is a stock_bonus_plan since plan y is a profit sharing plan it is not required to be aggregated with plan x under sec_402 of the code accordingly taxpayer m's account balance in plan y does not have to be included in determining whether the distribution constitutes the balance_to_the_credit of taxpayer m for purpose of applying sec_402 e d i of the code in addition since the distribution is payable on account of taxpayer m's separation_from_service the previous diversification withdrawals are also not taken into account for purposes of determining the balance_to_the_credit under sec_402 d i accordingly we conclude that the distribution will constitute a lump-sum_distribution under sec_402 of the code consequently taxpayer m may exclude from gross_income the net_unrealized_appreciation on employer_securities as provided for in sec_402 this ruling letter is based upon the assumption that plan x and plan y are qualified under sec_401 of the code and that plan x meets the requirements of sec_4975 and that their related trusts are tax exempt under sec_501 at all relevant times if you have any questions conceming this ruling please contact id number cain niaeiaeeen se t-ep ra t2 at tae kee sincerely - jos a leune aching oen re ltde cha nzellh littlejohn manager mployee plans technical group enclosures original copy notice
